 In the Matter of DAVENPORT MANUFACTURING COMPANYandUNITEDSTEELWORKERS OF AMERICA, DISTRICT 38, C. I. O.Case No. 01-R-3468.-Decided September 22, 1944Mr. A. F. Simpson, Jr.,of Los Angeles, Calif., for the Company.Mr. Gilbert C. Anayaof Maywood, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, District38, C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofDavenport Manufacturing Company, South Gate, California, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Maurice J. Nicoson,Trial Examiner. Said hearing was held at Los Angeles, California, onAugust 28,1944.The Company and the Union appeared,, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDavenport Manufacturing Company is a California corporationwith its principal place of business at South Gate, California,- whereit is engaged in the manufacture of parts for vessels.During 1943 theCompany pui chased raw materials valued at about $275,000 from pointsoutside the State of California.During the same period the Company58 N. L.R. B., No. 95.494 DAVENPORT MANUFACTURING COMPANY495sold products valued in excess of $1,000,000, all of which were deliveredto the United States Navy and United States Maritime Commission.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, District 38, is a labor organizationaffiliated with the Congress of Industrial Organizations; admitting tomembership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONDuring August 1944, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company did not reply to this request.A statement of the Trial ]Jxaminer, read into evidence at the hear-ing; indicates that the Unioli represents a substantial number of em-ployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has -arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (0) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all em-ployees of the Company, excluding office employees, engineeringemployees, leadmen, the shipping clerk, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theA ct.v. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.i The Trial Examiner reported that the Union presented 66 membership application cardsbearing -the names of persons who appear on the Company's pay roll of August 20, 1944.There are approximately 105 employees in the appropriate unit. 496DECISIONS OF NATIONAL" LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Davenport Man-ufacturing Company, South Gate, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional -Director for the Twenty-firstRegion,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations,among the employees in the unit found appropriate inSectionIV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor onvacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause,and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto be represented by United Steelworkers of America, District 38,C. I. 0., for the purposes of collective bargaining.